Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 15 claims the non-statutory subject matter of, “a program for causing a computer to function as:…..” where the only limitations in the claim are directed solely to the program-per-say and thus non-statutory subject matter. Because the full scope of the claim as properly read in light of the disclosure encompasses non-statutory subject matter, the claim as a whole is non-statutory. 
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claims 1 and 15 having limitation “a data acquisition unit”, “a determination unit” and “a control unit” been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “a data acquisition unit”, “a determination unit” and “a control unit” coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 1 and 15 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Figs. 2/102, 3/202, 4/102, 9/102 and 10 along with their corresponding description in the specification (for example, paragraphs 0021, 0029).
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Drawings
The drawings are objected to because Fig. 9 is showing controller 102.  At the same time, specification paragraphs 0069 and 0070 describes – the controller 102 of the mobile phone 100-1 is equipped additionally with a function of performing the biometric authentication processing, so the controller 102 is modified with a controller 103. As can be seen from the above description, the mobile phone 100-1 and the mobile phone 100-2 differ only in the point of the presence or absence of the biometric data acquisition unit 121 and the point that the controller 103 is equipped with an additional function. But, there is NO 103 in Fig. 10. It appears that either Fig. 9 should have controller 103, or Fig. 10 should have controller 102. In other words, make the controller number the same in both the figures 9 and 10.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3, 5, 10 – 12, 14 - 16 are rejected under 35 U.S.C. 103 as being unpatentable over
Schultz US PGPub: US 2013/0227651 A1 Aug. 29, 2013 and in view of
Matsunaga US PGPub: US 2017/0311863 A1 Nov. 2, 2017.

Regarding claims 1, 15, 16, Schultz discloses,

an information processing apparatus, a program for causing a computer to function as and an information processing method executed by a processor, (multi-factor biometric authentication of a user of a mobile device. Resources subject to or associated with the authentication procedure may involve a user device 101a-101n - e.g., a server, workstation, mobile device, data store  etc., – ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086. The biometric authenticator 103 reads on an information processing apparatus – Fig. 1/103) comprising: 

a data acquisition unit (the biometric authenticator 103 captures, via the mobile device, a first biometric data and a second biometric data for the user – Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076) configured to automatically acquire a plurality of user data items to acquire feature data of a user on a basis of a time-series change in the plurality of user data items (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment - Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076. Enabling the biometric authenticator 103 to recognize various bodily gestures and motions unique to the user – paragraph 0032); 

a determination unit  (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment. Here, correlating the biometric data – i.e., a determination unit - Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076. The correlation is based on a comparing and/or recognizing of a first and second set of biometric data. Once the match is determined, the authentication procedure is flagged as complete – paragraphs 0029, 0030) configured to compare a plurality of the feature data items acquired at different timings (local processing on user device 101 generates coarse biometric authentication scores, e.g., based on coarse face - e.g., limited number of points measured a limited number of times -, iris and voice data. Concurrently, the forked video and audio data is used, along with additional context information, to progressively generate fine grain biometric authentication scores based on fine face -e.g., several points measured several times -, vein and voice data, using large scale computing resources, e.g., in service provider network 109 – paragraph 0034. The authentication may therefore be predicated upon analysis of voice and facial characteristics of the user in conjunction with a predetermined motion or gesture - e.g., a secret facial expression or a specific sequence of facial features - paragraph 0032);

a control unit (an authentication module – Fig. 2A, paragraph 0062) configured to control authentication processing on the user depending on a first determination result that is a determination result obtained by the determination unit (depending on the authentication scheme, that the enrollment process can be prompted by the resource to be accessed or activated by the user directly - e.g., via a user interface for interacting with the biometric authenticator 103 – paragraph 0020. The authentication module 209 enables the authentication process to be carried out for enabling user access, use, entry or allocation of a resource – paragraph 0062),

but, does not disclose, to determine whether or not the plurality of the feature data items indicates an identical feature of the user.

Matsunaga teaches in detail, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature, reads on the claimed feature, to determine whether or not the plurality of the feature data items indicates an identical feature of the user (paragraph 0027).

The main expression and the microexpression are detected: the emotion estimator 13 estimates the emotion in which the emotion corresponding to the kind of the changed main expression and the emotion corresponding to the microexpression are compounded to be the emotion of the object person 2 in the estimation target period. In the example of FIG. 5, the changed main expression is the “happiness”, and the microexpression is the “anger”. Therefore, for example, the emotion of the object person 2 is estimated to be “happiness but slight discontent”. Alternatively, a microexpression point of the “anger” may be subtracted from the score of the “happiness” to output the estimation result of “60% of happiness” (Fig. 5, paragraph 0055).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, 5, paragraphs 0023, 0027, 0055) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claim 2, Schultz discloses all the claimed features,

but, does not disclose, the information processing apparatus according to claim 1, wherein the determination unit calculates a correlation value between first feature data acquired upon registration of the feature data and second feature data acquired upon collation of the feature data to determine whether or not the first feature data and the second feature data indicate an identical feature of the user on a basis of whether or not the correlation value satisfies a predetermined condition.

Matsunaga teaches in detail, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature (paragraph 0027).

The main expression and the microexpression are detected: the emotion estimator 13 estimates the emotion in which the emotion corresponding to the kind of the changed main expression and the emotion corresponding to the microexpression are compounded to be the emotion of the object person 2 in the estimation target period. In the example of FIG. 5, the changed main expression is the “happiness”, and the microexpression is the “anger”. Therefore, for example, the emotion of the object person 2 is estimated to be “happiness but slight discontent”. Alternatively, a microexpression point of the “anger” may be subtracted from the score of the “happiness” to output the estimation result of “60% of happiness”, reads on the claimed feature, the determination unit calculates a correlation value between first feature data acquired upon registration of the feature data and second feature data acquired upon collation of the feature data to determine whether or not the first feature data and the second feature data indicate an identical feature of the user on a basis of whether or not the correlation value satisfies a predetermined condition (Fig. 5, paragraph 0055).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, 5, paragraphs 0023, 0027, 0055) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claim 3, Schultz discloses all the claimed features,

but, does not disclose, the information processing apparatus according to claim 2, wherein the determination unit, in a case where the correlation value satisfies the predetermined condition, determines that the first feature data and the second feature data indicate an identical feature of the user, and in a case where the correlation value does not satisfy the predetermined condition, determines that the first feature data and the second feature data do not indicate an identical feature of the user.

Matsunaga teaches in detail, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature (paragraph 0027).

The main expression and the microexpression are detected: the emotion estimator 13 estimates the emotion in which the emotion corresponding to the kind of the changed main expression and the emotion corresponding to the microexpression are compounded to be the emotion of the object person 2 in the estimation target period. In the example of FIG. 5, the changed main expression is the “happiness”, and the microexpression is the “anger”. Therefore, for example, the emotion of the object person 2 is estimated to be “happiness but slight discontent”. Alternatively, a microexpression point of the “anger” may be subtracted from the score of the “happiness” to output the estimation result of “60% of happiness”. Here, “happiness”, “happiness but slight discontent” and “anger” are not the identical features, reads on the claimed feature, the determination unit, in a case where the correlation value satisfies the predetermined condition, determines that the first feature data and the second feature data indicate an identical feature of the user, and in a case where the correlation value does not satisfy the predetermined condition, determines that the first feature data and the second feature data do not indicate an identical feature of the user (Fig. 5, paragraph 0055).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, 5, paragraphs 0023, 0027, 0055) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claim 5, Schultz discloses,

the information processing apparatus according to claim 1, wherein the data acquisition unit acquires a plurality of user images as the plurality of user data items :to acquire a change in motion of the user as the feature data on a basis of a time-series change in the plurality of user images (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment - Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076. Enabling the biometric authenticator 103 to recognize various bodily gestures and motions unique to the user – paragraph 0032).

Regarding claim 10, Schultz discloses,

the information processing apparatus according to claim 1, wherein the control unit performs control of enabling the user to use the information processing apparatus in a case where the determination unit determines that first feature data and second feature data indicate an identical feature of the user (depending on the authentication scheme, that the enrollment process can be prompted by the resource to be accessed or activated by the user directly - e.g., via a user interface for interacting with the biometric authenticator 103 – paragraph 0020. The authentication module 209 enables the authentication process to be carried out for enabling user access, use, entry or allocation of a resource – paragraph 0062).

Regarding claim 11, Schultz discloses,

the information processing apparatus according to claim 10, wherein the control unit employs different authentication criteria during the authentication processing (the authentication may therefore be predicated upon analysis of voice and facial characteristics of the user in conjunction with a predetermined motion or gesture - e.g., a secret facial expression or a specific sequence of facial features - paragraph 0032) depending on processing controlled on a basis of the first determination result (the biometric authenticator 103 employs image, facial and voice recognition for correlating the biometric data provided by the user with the biometric data gathered during enrollment - Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076. Enabling the biometric authenticator 103 to recognize various bodily gestures and motions unique to the user – paragraph 0032).

Regarding claim 12, Schultz discloses,

but, does not disclose, the information processing apparatus according to claim 11, wherein the control unit performs the authentication processing using the feature data in which a weight corresponding to a weight that is set for each of the authentication criteria is set.

Matsunaga teaches in detail, an emotion estimation device includes: an image obtaining unit that obtains plural images in which an object person is photographed in time series; an expression recognizer that recognizes an expression of the object person from each of the plural images obtained by the image obtaining unit; a storage in which expression recognition results of the plural images are stored as time-series data; and an emotion estimator that detects a feature associated with a time change of the expression of the object person from the time-series data stored in the storage in an estimation target period, and estimates the emotion of the object person in the estimation target period based on the detected feature (ABSTRACT, Fig. 1/12, 2/s208, 3, paragraph 0023).

The emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12, and estimating an emotion of the object person 2 based on the detected feature, reads on the claimed feature, to determine whether or not the plurality of the feature data items indicates an identical feature of the user (paragraph 0027).

The main expression and the microexpression are detected: the emotion estimator 13 estimates the emotion in which the emotion corresponding to the kind of the changed main expression and the emotion corresponding to the microexpression are compounded to be the emotion of the object person 2 in the estimation target period. In the example of FIG. 5, the changed main expression is the “happiness”, and the microexpression is the “anger”. Therefore, for example, the emotion of the object person 2 is estimated to be “happiness but slight discontent”. Alternatively, a microexpression point of the “anger” may be subtracted from the score of the “happiness” to output the estimation result of “60% of happiness”. Here 60% of happiness, reads on the claimed feature, wherein the control unit performs the authentication processing using the feature data in which a weight corresponding to a weight that is set for each of the authentication criteria is set (Fig. 5, paragraph 0055).

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the multi-factor biometric authentication of a user of a mobile device of Schultz (Schultz, ABSTRACT, Figs. 1, 4I, paragraphs 0014, 0086), wherein the system of Schultz, would have incorporated an emotion estimation device where the emotion estimator 13 has a function of detecting a feature associated with a time change of an expression of the object person 2 from the time-series data stored in the storage 12 of Matsunaga (Matsunaga, ABSTRACT, Fig. 1/12, 2/s208, 3, 5, paragraphs 0023, 0027, 0055) for estimating a person’s emotion from a facial expression and identify a poker face or an artificial smile (Matsunaga, paragraphs 0002, 0005).

Regarding claim 14, Schultz discloses,

the information processing apparatus according to claim 1, wherein the data acquisition unit acquires the user data using a device configured to acquire biometric authentication data (the biometric authenticator 103 captures, via the mobile device, a first biometric data and a second biometric data for the user – Fig. 1/103, 2/221, 3A/301, 3A/303, paragraphs 0029, 0076).
Allowable Subject Matter
Claims 4, 6 - 9 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, along with applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

The prior arts made of record and not relied upon is considered pertinent to applicants disclosure.

Murakami US PGPub: US 2014/0307926 A1 Oct. 16, 2014.
An expression estimation device configured to estimate an expression of a person from an image has an expression determination unit that analyzes the image of the person to generate first expression information indicating an expression of the person, a motion determination unit that analyzes the image of the person to determine a type of motion of the person, and an expression estimation unit that generates second expression information indicating the expression of the person according to the first expression information generated by the expression determination unit and the type of motion determined by the motion determination unit (ABSTRACT, Figs. 9/43, 11/s22a).

Kim US PGPub: US 2012/0027267 A1 Feb. 2, 2012.
A method of controlling the operation of a mobile terminal includes displaying, on a display module of the mobile terminal, a stereoscopic three-dimensional (3D) image using a disparity between left-eye and right-eye images, receiving a touch input within the stereoscopic 3D image, determining whether a position of the touch input is received within a first area, a second area or a third area, wherein the right-eye image is displayed in the first area, the left-eye image is displayed in the second area, and the third area is the overlapping area of the left-eye and right-eye images, and correcting a touch-sensing area on the display module according to the position of the received touch input, wherein the touch-sensing area receives a touch for selecting the stereoscopic 3D image (ABSTRACT, Figs. 1, 5, paragraph 0010).

Nakanowatari US PGPub: US 2010/0316265 A1 Dec. 16, 2010.
The face authentication device comprises: a first similarity calculation unit 50 for calculating a similarity between a feature data item of an input face image data item and a feature data item of a face image data item registered in a face image data registration unit 30; a second similarity calculation unit 70 for calculating similarities between feature data items stored in a feature data storage 60 and the feature data item extracted by a first feature extraction unit 20; a threshold setting unit 80 for, based on the similarities calculated by the second calculation unit 70, setting a threshold for judging whether the input face image data item and the registered face image data item are of an identical person or not; and an identity determination unit 90 for determining whether the input face image data item and the registered face image data item are data items of an identical person or not by comparing the threshold set by the threshold setting unit 80 and the similarity calculated by the first similarity calculation unit 50 (ABSTRACT, Figs. 1 – 5, paragraphs 0009, 0010). 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIMESH PATEL whose telephone number is (571)270-1228. The examiner can normally be reached Monday thru Friday: 6:30 AM - 3:30 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 571-272-7915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NIMESH PATEL/Primary Examiner, Art Unit 2642